UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 19-7756


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

BRIAN DAVID HILL,

                    Defendant - Appellant.



Appeal from the United States District Court for the Middle District of North Carolina, at
Greensboro. Thomas D. Schroeder, Chief District Judge. (1:13-cr-00435-TDS-1)


Submitted: March 12, 2020                                         Decided: March 17, 2020


Before KING, KEENAN, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Brian David Hill, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Brian David Hill appeals the district court’s order denying his pro se motion to

correct or modify the record from his September 12, 2019 hearing on revocation of his

supervised release.    We have reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the district court. United States v. Hill,

No. 1:13-cr-00435-TDS-1 (M.D.N.C. Nov. 21, 2019). We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.

                                                                                AFFIRMED




                                             2